DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA (corrected: earlier stated in the non-final office action was pre-AIA ).
Claims rejections under 35 USC 112 were withdrawn due applicant amendments.
Claims 1, 4, 8-10, 15 were amended, claims 3, and 11 were cancelled, claims 1-2, 4-10, and 12-16 are pending.
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-7, are rejected under 35 U.S.C. 103 as being unpatentable overSuko et al(US 20210012073 A1)  in view of Takayama(US 20200302132 A1).

With regards to claim 1, Suko discloses, A multi-function supply chain hardware integrity for electronics defense (SHIELD) security system that provides hardware identity and security services for a device, comprising:
 a dielet containing an immutable shared-secret cipher key, wherein the dielet is placed inside the device (FIG 1A 110 and associated text; [0023] In other words, RoT 112a may be used to provide authentication data that allows for verification of the component 114a as an authentic component. For example, the RoT IC 112a may generate authentication data based on a unique key generated for authenticating the component 114a. Each of the RoT ICs 112a-112c is associated with a unique identifier (e.g., a serial number) and a unique cryptographic key. The unique identifier and the unique cryptographic key are generated during a trusted manufacturing process and provided to the server 130. The server 130 maintains a RoT IC database 132 of keys and identifiers (e.g., serial numbers) of RoT ICs of managed/to-be-managed electronic devices. The server 130 also maintains an asset/inventory database 134. Note: dielet is interpreted multi component device);
 a radio frequency identification (RFID) probe system coupled to the dielet (FIG 1A and 120 and associated text; ); and 
a secure server system including one or more secure servers communicating with the RFID probe system (FIG 1A 130 and associated text; ). 
Suko does not but Takayama teaches, wherein the RFID probe system is installed inside the device (FIG 4 442 and associated text; ) and is configured to store hardware data including the immutable shared secret cipher key (0020] RFID chip 100 includes comparison circuit 106, which can compare a unique identifier such as a card ID of RFID chip 100 and/or PCB 199 with an identifier sent to RFID Chip 100, such as from an RFID controller device. Comparison circuit 106 can verify that the information received is meant for RFID chip 100 by establishing a match (the received radio waves included a matching card ID to that contained on the chip) or determine that the information received is not meant for this RFID chip by determining no match. Comparison circuit 106 can be used where multiple RFID chips are used in proximity and radio waves are being sent to more than one of them at once, such that each RFID chip can receive separate instructions. Additionally, in some embodiments, comparison circuit 106 can compare a received security key with a security key stored on RFID chip 100. A security key can be used in embodiments where security is desired such that RFID chip 100 only responds or implements settings received in the event that a user or device with the appropriate security key has sent the radio waves and included the security key.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Suko system with teaching of Takayama in order to secure the host computer and can thereby allow for security authentication before starting the system (Takayama [0017]). 

With regards claim 2, Suko further discloses, wherein the SHIELD dielet is affixed on a component of the device (FIG 1A and 116 and associated text; ) and/or the RFID probe system.

With regards to claim 5, Suko further discloses, wherein the RFID probe system communicates with the SHIELD dielet through radio frequency (RF) signals (FIG 1A and associated text; ).

With regards to claim 6, Suko further discloses, wherein the immutable shared-secret cipher key is registered with the secure sever system at the time that the SHIELD dielet is provided for the component ([0023] In other words, RoT 112a may be used to provide authentication data that allows for verification of the component 114a as an authentic component. For example, the RoT IC 112a may generate authentication data based on a unique key generated for authenticating the component 114a. Each of the RoT ICs 112a-112c is associated with a unique identifier (e.g., a serial number) and a unique cryptographic key. The unique identifier and the unique cryptographic key are generated during a trusted manufacturing process and provided to the server 130. The server 130 maintains a RoT IC database 132 of keys and identifiers (e.g., serial numbers) of RoT ICs of managed/to-be-managed electronic devices. The server 130 also maintains an asset/inventory database 134.).

With regards to claim 7, Suko further discloses,  wherein the security services include one or more services selected from a group consisting of assured software updating service, encryption key generation, exchange or management, network device or remote device authentication (Soku Abstract. FIG 1A and associated text; ), software-defined host system anti-tamper, and trusted platform module (TPM) services.

Claims 4, is rejected under 35 U.S.C. 103 as being unpatentable over Suko et al(US 20210012073 A1) in view of Takayama(US 20200302132 A1) and  in view of Yang et al(US 20070290036 A1).

With regards to claim 4, Suko in view of Takayama do not but Yang further disclose, wherein the RFID probe system is installed in a peripheral component interconnect (PCI) card of the device ([0021] The RFID reader 410 reads a user data and then the user data is transmitted to the CPU 420 through the adapter 470 under the control of the bus controller 460. The CPU 420 then compares the user data with the login data stored in the memory 440. The adapter 470 can be implemented by an internal connection interface such as a PCI (Peripheral Component Interconnect), a mini PCI, PCMCIA (Personal Computer Memory Card International Association), CompactFlash, SDIO etc.; FIG 4 470 and associated text). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Suko in view of Takayama’s system/method with teaching of Yang in order to setting up a secure login procedure on a computing device, especially to a method and an apparatus using the RFID technology to login a computing device(Yang [0002])

Allowable Subject Matter
Claims 8-10, 12-16 are allowed based on prior art of record.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant’s independent claims as amended, creating a temporary session cipher key that comprises: receiving a high-entropy random number from the secure server on the RFID probe system; generating the temporary cipher key on the secure server using cryptographic operations on a combination of the received random number and the immutable shared- secret cipher key; and generating a matching cipher key on the RFID probe system using the same cryptographic operations on the combination of the received random number and the immutable shared-secret cipher key, whereby identical temporary symmetric cipher keys are independently created without revealing the resulting matching cipher key over the network.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498